Title: Account of Sales of Stock, [26 November 1761]
From: Franklin, Benjamin
To: Norris, Isaac


          
            I.N.
          
          Sold for Benj: Franklin Esqr
          
            
              1761
            
            
              Novbr. 26
              £700 4 per cents
              to Wm: Morris
              at 83½
              £584.
              10
              –
            
            
              
              £1000
              to J. Ruddell
              at 83⅜
              833.
              15
              –
            
            
              
              £1200
              to S: Cazalet
              at 83⅜
              1000.
              10
              –
            
            
              
              £800
              to T. Brooksbank
              at 83¼
              666.
              –
              –
            
            
              
              £1000
              to T. Roberts
              at 83¼
              832.
              10
              –
            
            
              
              £600
              to Huntridge & Co.
              at 83¼
              449.
              10
              –
            
            
              
              £500
              to T. Brooksbank
              at 83¼
              416.
              5
              
            
            
              Nov. 27.
              £500
              to J. Tench
              at 83
              415
              –
              –
            
            
              
              £600
              to T. Bretland
              at 82¾
              496.
              10
              
            
            
              
              £200
              to W Chapman
              at 82¾
              165.
              10
              
            
            
              
              £550
              to Ja Cappes
              at 82½
              453.
              15
              
            
            
              
              £350
              to Maddison & Co.
              at 82½
              288.
              15
              
            
            
              Nov. 28.
              £1400
              to J. Linde
              at 82⅝
              1156.
              15
              
            
            
              Nov. 30.
              £600
              to Sr. W Hart
              at 82¾
              496.
              10
              
            
            
              
              £1000
              to Jo Hilton
              at 82⅝
              826.
              5
              
            
            
              Dec. 1.
              £1000
              to Jno Wood
              at 82¾
              827.
              10
              
            
            
              
              £500
              to R Roberts
              at 82¾
              413.
              15
              
            
            
              Dec. 2.
              £1200
              to Ja Scott
              at 83¼
              999
              –
              –
            
            
              
              £700
              to P How
              at 83¼
              582.
              15
              
            
            
              
              £600 
              to Sr. W Hart
              at 83⅜
              500.
              5
              –
            
            
              
              £15000
              
              
              12455.
              5
              –
            
            
              
              
              
              Brokerage
              18.
              15
              
            
            
              
              
              Per E Shervell
              
              £12436.
              10
              
            
          
         
          Endorsed: Acct Sales of the £15000 4 per Cents. No. 6.
        